Opinion of the Court by
Judge Hardin:
The right of action to recover back usurious interest paid is limited by the Act of March 17, 1862, to one year from the time of payment (Myers Supplement 292). In this case, more than one *163year had elapsed from the payment of the usury sought to be reclaimed before the action was brought, but it is contended in argument for the appellant that inasmuch as the act is made to take effect from its passage and might, therefore, if constitutional, operate from the time of its passage to bar the recovery of usury paid one year before, it is void absolutely. But whether or not in the case supposed the statute would be adjudged to be in contravention of the constitution, as impairing the obligation of a contract, it is not liable to that objection in this case, which appears to have been commenced in March, 1865, and more than one year subsequent to both the payment of the usury and the enactment of the statute.
Ward, for appellant.
Alexander & Turney, for appellee.
This being the only ground on which the appellant seeks a reversal, the judgment is affirmed.